Action to recover damages for personal injuries sustained by plaintiff wife while she was attempting to board a bus, and by her husband for medical expenses and loss of services. Judgment for defendant, dismissing the complaint on the merits at the close of the entire case, reversed on the law and a new trial granted, with costs to appellants to abide the event. The motion to dismiss should not have been granted since there was evidence which, if credited by the jury, would have sustained the conclusion that a prima facie case had been established as to the identity of the bus, the negligence of the defendant, and the plaintiff wife’s freedom from contributory negligence. Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.